DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/201 has been entered.
Response to Amendment
 This Office Action is in response to the Amendment filed 9/20/2021 wherein Claims 1, 18, and 19 are amended, claims 39-41 are added, Claims 29-35 were previously withdrawn, and no claims have been canceled. Therefore, Claims 1, 4, 6-19, 22-41 wherein Claims 29-35 are withdrawn
The Examiner reiterates the Examiner’s position from the Advisory Action mailed 10/1/2021 regarding the “Applied References” section from the Applicant’s remarks filed 9/20/21. The Applicant asserts that the Examiner relied upon Yamamoto (US 2004/0260241) but did not cite this reference within the PTO-892 included within the Office Action (The Final Rejection mailed 7/20/2021). However, the Examiner reviewed the PTO-892 Form dated 7/ 20/2021 and determined that the Yamamoto reference was cited on Page 1, line A. The Document Number (US-20040260241-A1) matches with how the Examiner referred to Yamamoto on Page 6 of the Final Rejection dated 7/20/21. Therefore, the Examiner believes that 
The Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112(b) previously set forth in the Final Rejection mailed 7/20/2021. Therefore, each and every rejection under 35 U.S.C. § 112(b) is withdrawn at this time. 
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 9/20/21, with respect to the rejection(s) of claim(s) 1, 4, 6-7, 9-13, 19, 22-24, 27-28, 36, and 38 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (US 2012/0232563) in view of Clemens et al. (US 2004/0116993) and Yamamoto et al. (US 2004/0260241). 
Applicant’s arguments, see page 14, filed 9/20/21, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (US 2012/0232563), Clemens et al. (US 2004/0116993), and Yamamoto et al. (US 2004/0260241) in view of Williams (US 7,647,124).
Applicant’s arguments, see pages 14-15, filed 9/20/21, with respect to the rejection(s) of claim(s) 14-15 and 25-26, under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (US 2012/0232563), Clemens et al. (US 2004/0116993), and Yamamoto et al. (US 2004/0260241) in view of Ward et al. (US 2015/0094735).
Applicant’s arguments, see page 15, filed 9/20/21, with respect to the rejection(s) of claim(s) 16-18 and 37 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (US 2012/0232563), Clemens et al. (US 2004/0116993), and Yamamoto et al. (US 2004/0260241) in view of Bonnette (US 2017/0354427).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-13, 19, 22-24, 27-28, 36, 38-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563; hereinafter “Williams”) in view of Clemens et al. (US 2004/0116993; hereinafter “Clemens”) and Yamamoto et al. (US 2004/0260241; hereinafter “Yamamoto”)..
With regards to claim 1, Williams discloses a catheter (Fig. 3A, #200) comprising:
a handle assembly (See examiner annotated Fig 3A below) comprising: 
a control member (Fig. 3A, #361); 

    PNG
    media_image1.png
    261
    675
    media_image1.png
    Greyscale

an elongate body (Fig. 3A,  #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), the lumen (Fig. 3B, #25) configured to receive a medical electrical lead (See [0017]) comprising at least one electrode (See [0017] “pacing electrode”), wherein the elongate body comprises: 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above) and extending along a longitudinal axis; and 
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and 
a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #33);
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); and

wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A), wherein the at least one radiopaque marker (Fig. 3B, #331) is positioned on the second curve (Fig. 3C, A75; the examiner is interpreting the location of #331 in Figure 2 to be the beginning of the second curve A75 which can be seen in Fig. 3C, #A75).
Williams is silent with regards to the handle assembly comprising: an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. In addition, although, Williams discloses that the catheter comprises at least one electrode array (Fig. 5a, #54) comprising a first electrode (See Fig. 5a below) and second electrode (Fig. 5a below), wherein the first and second electrodes are arranged at substantially the same longitudinal positions ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A below) transverse to the longitudinal axis between them. Williams does not explicitly recite that the at least one electrode array comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) 
    PNG
    media_image2.png
    248
    745
    media_image2.png
    Greyscale

Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:
an adjustable handle (104; and see [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…During rotational movement of the handle 104, the slide nut 122 is rotated due to the relationship between the tabs 138 on the slide nut 122 and the recesses 140 in the handle halves 120A, 120B…thereby exerting a pulling force on the pull wire 116 coupled to the slide screw 123 and deflecting the articulatable tip 105”); and
a control member (122, 124; and see [0046-0047]); 
wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of 
The catheter of Williams modified in view of Clemens will hereinafter be referred to as the catheter of Williams and Clemens. However, neither Williams nor Clemens teach that the at least one electrode array comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Nonetheless, Yamamoto teaches a catheter (Fig. 6, #20) comprising an electrode array (Fig. 5, #70, #75) comprising a first electrode (Fig. 5, #70) and a second electrode (Fig. 5, #75), the first electrode and the second electrode at substantially the same longitudinal position (See Fig. 5) greater than about 1 millimeter (mm) proximal the distal end (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.”) with a gap transverse to the longitudinal axis between them (See Examiner annotated Fig. 5 below).

    PNG
    media_image3.png
    290
    696
    media_image3.png
    Greyscale
 

The catheter of Williams and Clemens modified in view of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto. 
With regards to claim 4, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams is silent to the at least one electrode array being positioned between about 1 mm and about 2 mm from the distal end of the elongate body.
Nonetheless, Yamamoto further teaches that the at least one electrode array (Fig. 8, #70, #75) is positioned between about 1 mm and about 2 mm from the distal end of the elongate body (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto in view of another teaching of Yamamoto such that the at least one electrode array is positioned between about 1 millimeter and about 2 millimeters (mm) from the distal end of the elongate body. One of ordinary skill in the art would have been motivated to make this modification, as this configuration indicates with certainty the presence of the injection needle in the cardiac tissue (See [0111] of Yamamoto).
With regards to claim 6, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a length of the articulating segment (Fig. 3A, #33) defining the first curve (Fig. 2, #A30) within a range from about 5 centimeters (cm) to about 20 cm ([0019] “adjustable segment 230 extending distally…preferably over a length between approximately 10 centimeters and approximately 19 centimeters”).
With regards to claim 7, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a length (See “S” in arc length equation below) of the preformed curve segment (Fig. 3A, #275) defining the second curve (Fig. 3c, #A75) is within a range from about 2 cm and about 5 cm (see calculation below). 
S=2πr (θ/(360°))
Where S= arc length, r = radius of curvature, and theta = central angle in radians
According to the information provided in claims 9 and 11, r = ~9 mm and theta = ~80°-~130° and inputting these variables into the equation above and solving results in a range of arc 
With regards to claim 9,  the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a radius (Fig. 3c, #R75) of the second curve (Fig. 3c, #A75) is within a range from about 1 mm and about 20 mm (See [0021] “Radius of curvature R75 of arc A75 is nine millimeters”).
With regards to claim 10, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 11, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an angle of the second curve (Fig. 3c, #A75) is within a range from about 10 degrees and about 180 degrees ([0021] “an arc A75 that is greater than approximately 80 degrees and less than approximately 130 degrees”). 
With regards to claim 12, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 10 degrees to about 80 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
With regards to claim 13, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches that the elongated body (Fig. 3A, #20) comprises a substantially straight portion (Figs. 2, #240) distal to the preformed curve segment (Fig. 2, #275) and including distal end (Fig. 2, #210 and [0018] “a substantially straight 

With regards to claim 19, Williams discloses a kit comprising:
a catheter (Fig. 2, #200) comprising:
a handle assembly (See examiner annotated Fig. 3A above on page 5 of this Office Action) comprising: 
a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), wherein the elongate body comprises: 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above on page 5 of this Office Action) and extending along a longitudinal axis; and
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
a preformed curve segment (Fig. 3A, #275) distal (See the location of #275 distal to #33 in Figure 3A), the articulating segment (Fig. 3A, #33), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored (See [0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, 
at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331 see [0019] “anchoring member 331…doubles as a radiopaque marker band” and [0020] “tip 213 may include a radiopaque filler…in order to function as a marker band”) positioned on the distal portion (Fig. 3A, #230, #275, #240), 
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment (Fig. 3A, #33) in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A); and
an implantable element (See [0017] “an elongate implantable medical electrical lead”) for at least one of therapy delivery (See [0017] “an elongate implantable medical electrical lead, may be implanted….to stimulate His bundle”) or sensing that is sized for delivery (See [0017] “implantable medical electrical lead can be advanced distally…out through a distal opening of lumen 25”) through the lumen (Fig. 3B, #25) and out of the distal end (Fig. 3A, #210) of the elongate body (Fig. 3A, #20).
Williams is silent with regards to the handle assembly comprising: an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. In addition, although, Williams discloses that the catheter 
Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:
an adjustable handle (104; and see [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…During rotational movement of the handle 104, the slide nut 122 is rotated due to the relationship between the tabs 138 on the slide nut 122 and the recesses 140 in the handle halves 120A, 120B…thereby exerting a pulling force on the pull wire 116 coupled to the slide screw 123 and deflecting the articulatable tip 105”); and
a control member (122, 124; and see [0046-0047]); 
wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the kit of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; 
The kit of Williams modified in view of Clemens will hereinafter be referred to as the kit of Williams and Clemens. However, neither Williams nor Clemens teaches that the at least one electrode array comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Nonetheless, Yamamoto teaches a catheter (Fig. 6, #20) comprising an electrode array (Fig. 5, #70, #75) comprising a first electrode (Fig. 5, #70) and a second electrode (Fig. 5, #75), the first electrode and the second electrode at substantially the same longitudinal position (See Fig. 5) greater than about 1 millimeter (mm) proximal the distal end (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.”) with a gap transverse to the longitudinal axis between them (See Examiner annotated Fig. 5 above on Page 8 of this Office Action).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter from the kit of Williams and Clemens with the teaching of Yamamoto such that the at least one electrode array comprises a first electrode and a second electrode, the first electrode and the second electrode substantially at the same 
The kit of Williams and Clemens modified in view of the teaching of Yamamoto will hereinafter be referred to as the kit of Williams, Clemens, and Yamamoto.
With regards to claim 22, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 23, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further disclose an angle of the second curve (Fig. 3c, #A75) is within a range from about 10 degrees and about 180 degrees ([0021] “an arc A75 that is greater than approximately 80 degrees and less than approximately 130 degrees”).
With regards to claim 24
With regards to claim 27, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
A first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
A second radiopaque marker (Fig. 3A, #213) adjacent to the distal end (Fig. 3A, #210).
With regards to claim 28, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
A first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
A second radiopaque marker (Fig. 3A, #213) adjacent to the preformed curve segment (Fig. 3A, #275).

With regards to claim 36, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, Yamamoto teaches at least one electrode array (Fig. 5, #70, #75) that is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).


With regards to claim 38, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, Yamamoto teaches at least one electrode array (Fig. 5, #70, #75) that is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of the kit of Williams, Clemens, and Yamamoto with a further teaching of Yamamoto such that the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongated body. One of 

With regards to claim 39, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, and Yamamoto with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
With regards to claim 41, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the kit of Williams, Clemens, and Yamamoto with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claim 1 above, and further in view of Williams (US 7,647,124; Williams ‘124 herein).
With regards to claim 8, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a radius of the first curve (Fig. 2, #A30) is approximately 40 millimeters (See [0018]). However, Williams fails to teach that the radius of the first curve is within a range from about 5 mm to about 30 mm.
Nonetheless, Williams ‘124 teaches a radius (Fig. 5, #R41) of the first curve (Fig. 5, #41) is within a range of about 5 mm to about 30 mm (See Col. 5, lines 16-42 “first curve 41…having a radius R41…first curve radius R41 is between approximately 30 millimeters and approximately 50 millimeters”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the radius of the first curve of the catheter of Williams, Clemens, and Yamamoto to be within a range of 5 mm to about 30 mm as taught by Williams ‘124. One of ordinary skill in the art would have been motivated to make this modification, because the variation in length may be used to accommodate various heart sizes (See Williams ‘124, Col. 5, lines 16-42).

Claims 14-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claims 1 and 19, respectively, above, and further in view of Ward et al. (US 2015/0094735; Ward herein).
With regards to claims 14 and 15, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
a relatively soft section extending longitudinally along a first length of the articulating segment; and

wherein a circumferential orientation of the relatively soft section and the relatively stiff section along the longitudinal axis is configured to cause the articulating segment to controllably bend in a first direction of the first curve in response to actuation of the pull wire via the control member.
Nonetheless, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”); and
a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”);
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of the catheter of Williams, Clement, and Yamamoto such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art would have been motivated to make this modification, because bending may be useful to direct the distal-most portion of the deployment tube toward a target implant site (See [0005] of Ward).

With regards to claims 25 and 26, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19; however, Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
 	a relatively soft section extending longitudinally along a first length of the articulating segment; and
a relatively stiff section extending longitudinally along a second length of the articulating segment;

Nonetheless, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”); and
a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”);
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to bend in two directions” and [0024] “when the single pull wire 224 is actuated, via control member 211, the composite sidewall causes articulating segment 234 to bend in the first 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of the catheter of the kit of Williams, Clemens, and Yamamoto such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art would have been motivated to make this modification, because bending may be useful to direct the distal-most portion of the deployment tube toward a target implant site (See [0005] of Ward).

Claims 16-18, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claim 1 above, and further in view of Bonnette (US 2017/0354427; Bonnette herein).
With regards to claim 16, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1. Although Williams teaches that the catheter comprises a second radiopaque marker (Fig. 3B, #331), Williams is silent with regards to the catheter further comprising a second radiopaque marker on the articulating segment.	
Nonetheless, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).

The catheter of Williams, Clemens, and Yamamoto modified in view of the teachings of Bonnette will hereinafter be referred to as the catheter of Williams, Clemens, Yamamoto, and Bonnette.
With regards to claim 17, the catheter of Williams, Yamamoto, and Bonnette teaches the claimed invention of claim 16, and Williams further teaches that the second radiopaque marker (Fig. 3B, #331) is at least one of on (Fig. 3C, A75; the examiner is interpreting the location of #331 in Figure 2 to be the beginning of the second curve A75 which can be seen in Fig. 3c, #A75 therefore #331 is on the preformed curve segment) or distal to the preformed curve segment (Fig. 3A, #275).
With regards to claim 18, Williams discloses a delivery catheter (Fig. 2, #200) comprising:
a handle assembly (See examiner annotated Fig. 3A above on page 5 of this Office Action) comprising: 
a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above on page 5 of this Office Action) and extending along a longitudinal axis; and
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #275), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); 
at least one electrode array (Fig. 5a, #54) configured to sense an electrical signal indicative of a His bundle of a heart of a patient ([0026] “surfaces of electrodes 54, 56 are oriented…for electrical sensing/mapping of the location of the His bundle”); 
a second radiopaque marker (Fig. 3B, #331) distal to the articulating segment (Fig. 3A, #33); 
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment (Fig. 3A, #33) in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and 

wherein an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 40 degrees to about 50 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
Williams is silent with regards to the handle assembly comprising: an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. In addition, although, Williams discloses that the catheter comprises at least one electrode array (Fig. 5a, #54) comprising a first electrode (See Fig. 5a above) and second electrode (Fig. 5a above), wherein the first and second electrodes are arranged at substantially the same longitudinal positions ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A above on page 7 of this Office Action) transverse to the longitudinal axis between them. Williams is silent with regards to at least one electrode array comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. Finally, Williams is silent with regards to a first radiopaque marker on the articulating segment.
Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:

a control member (122, 124; and see [0046-0047]); 
	wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
The catheter of Williams modified in view of Clemens will hereinafter be referred to as the catheter of Williams and Clemens. However, neither Williams nor Clemens teaches that at least one electrode array comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams and Clemens with the teaching of Yamamoto such that the at least one electrode array comprises a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, by modifying Williams to include the same configuration of the first and second electrode at the same longitudinal position greater than about 1 millimeter (mm) the catheter of Williams would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.
The catheter of Williams and Clemens modified in view of the teachings of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto. However, 
Nonetheless, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto by the teaching of Bonnette to include a first radiopaque marker on the articulating segment. One of ordinary skill in the art would have been motivated to make this modification, to yield the predictable result of visualizing the location of the catheter parts within the body via the locations of the radiopaque markers.
The catheter of Williams, Clemens, and Yamamoto modified in view of Bonnette will hereinafter be referred to as the catheter of Williams, Clemens, Yamamoto, and Bonnette.
With regards to claim 37, the catheter of Williams, Clemens, Yamamoto, and Bonnette teaches the claimed invention of claim 18; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, Yamamoto further teaches that at least one electrode array (Fig. 5, #70, #75) is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, Yamamoto, and 
With regards to claim 40, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 18, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, and Yamamoto with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart et al. (US 6,926,669) see Fig. 1, #40, 42, 44 and Col. 7, lines 14-36 which discloses a handle assembly comprising: an adjustable handle; and a control member; wherein the adjustable handle is configured to manipulate a deflection of the distal portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783